Citation Nr: 0419147	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.
REMAND

In May 2004, after the RO transferred his claim for appellate 
review, the veteran submitted additional evidence directly to 
the Board.  This evidence consists of a statement from the 
veteran, as well as private psychiatric and medical treatment 
records dated from February 2004 to April 2004.  Although the 
veteran sent this evidence to the Board, he did not indicate 
that he desired to waive his right to have the RO initially 
consider it in connection with his claim, prior to any 
appellate review by the Board.  Absent any such waiver, and 
in fairness to the veteran, the Board will therefore return 
the claim to the RO at this time.  See Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should review the evidence 
received by the Board in May 2004, and 
ensure that any additional action that 
need be undertaken in conjunction with 
the requirements under the Veterans 
Claims Assistance Act of 2000 is 
completed for this claim, consistent with 
all governing legal authority.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). 

2.  Then, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative, 
if any, should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity for 
response.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


